Citation Nr: 0739257	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-37 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to service connection for a nervous 
condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965, April 1965 to August 1973, September 1973 to 
September 1975, December 1975 to November 1977, and from 
January 1982 to September 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The veteran testified before the undersigned Veterans Law 
Judge at a Central Office in Washington, DC in October 2007; 
a transcript is of record. 

The claim of entitlement to service connection for PTSD, 
reopened herein below, and the claims of entitlement to 
service connection for schizophrenia and for a nervous 
condition are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  By an unappealed rating decision, dated in November 1986, 
the RO denied the veteran's claim of entitlement to service 
connection for PTSD. 

3.  The evidence received since the last final denial of the 
claim, in November 1986, is neither cumulative nor redundant, 
and relates to an unestablished fact necessary to decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The November 1986 rating decision is final.  38 U.S.C.A. 
§ 4005(c) (West 1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1986). 

2.  The veteran has submitted new and material evidence that 
warrants reopening his claim for service connection for PTSD.  
38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.156(a), 3.159 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The duty 
to assist and to notify arises upon receipt of a complete or 
substantially complete application for benefits.  Id.  For 
reasons explained more fully below, the Board is reopening 
the veteran's claim of entitlement to service connection for 
PTSD and is remanding the claim for further action.  Further 
discussion of VA's duty to notify and assist is unnecessary 
at this time.  

Legal Criteria and Procedural History

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2007).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2007).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

A review of the record shows that the veteran's initial claim 
for service-connected benefits for PTSD was denied in a 
November 1986 rating decision.  The veteran failed to appeal 
that decision and it became final.  38 U.S.C.A. § 4005(c) 
(West 1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).  The 
veteran filed to instant claim to reopen in January 2004.  In 
a rating decision dated in May 2004, the RO declined to 
reopen the claim.  The RO confirmed that denial in a rating 
decision dated in March 2005.  The veteran appealed that 
decision and his appeal is properly before the Board.  

Evidence and Analysis

Prior to the last final denial in November 1986, the medical 
evidence included VA Medical Center (VAMC) progress notes, 
dated in June 1985, showing a diagnosis of major depressive 
disorder and mild paranoia.  As of November 1986, the medical 
evidence included no PTSD diagnosis.

Evidence received after the last final denial in November 
1986 included multiple VAMC psychiatric progress notes with 
references to PTSD.  Specifically, outpatient treatment notes 
dated in January 2003, February 2003, and March 2003 included 
diagnoses of the disorder.  Although some of these diagnoses 
were apparently by history only, this evidence, when presumed 
to be credible, relates to an unestablished fact necessary to 
substantiate the claim, namely that the veteran has PTSD.  
Justus, 3 Vet. App. at 512-13; see also 38 C.F.R. § 3.156(a) 
(2007).  Evidence of this type had not been associated with 
the claims file prior to the last final denial.  This 
evidence, therefore, is both new and material to this issue 
and the claim must be reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection of PTSD is reopened.  


REMAND

The Board's duty to assist requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The duty to provide a 
medical examination or obtain a medical opinion arises if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
that disability; establishes that the veteran suffered an 
event, injury, or disease in service or that certain diseases 
manifested during an applicable presumptive period; and 
indicates that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service.  38 C.F.R. § 3.159(c)(4) (2007).  Whether a 
veteran's claim that he suffered an event, injury, or disease 
in service is credible is a determination that the Board must 
make.  McLendon, 20 Vet. App. at 82.      

Here, the evidence shows that the requirements triggering the 
duty to provide an examination have been met.  First, an in-
service injury or disease is shown by the veteran's service 
medical records, which show that he was seen for mental 
health illness several times during his active duty service.  
Second, current VAMC psychiatric treatment records are 
extensive, showing diagnoses of schizophrenia, alcohol 
dependence, and possible PTSD; these records are competent 
medical evidence of a current disability.  Third, the record 
also includes VAMC progress notes, dated in June and July 
1985, showing impressions of major depressive disorder and 
mild paranoia.  The Board finds that the veteran's post-
service VAMC records showing psychiatric treatment only two 
years after his discharge along with the current records 
showing substantial impairment are an "indication" that his 
current disabilities "may be" associated with the veteran's 
service.  McLendon, 20 Vet. App. at 82.  In making this 
determination, the Board is mindful that whether the evidence 
indicates that the disability may be associated with the 
veteran's service is a low threshold.  Id. at 83.  At this 
time the evidence of record does not contain sufficient 
competent medical evidence to decide the claim and the 
veteran should be provided with a VA psychiatric examination. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a VA 
psychiatric examination for the purpose of 
clarifying the veteran's psychiatric 
diagnoses.  Upon determining the veteran's 
diagnoses, the examiner should provide an 
opinion, to the extent medically possible, 
as to whether any of the psychiatric 
disorders began during, or are otherwise 
related to, the veteran's active duty 
service.   

2.  Thereafter, the veteran's claims 
entitlement to service connection for PTSD, 
schizophrenia and a nervous condition 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



